DETAILED ACTION
Claims 1, 14, and 18 are independent claims.
Claim 12 is canceled.
Claims 1-11, and 13-20 are amended and are currently pending in this application.
This Action has been made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent application numbers: CN201610847309 filed on 09/23/2016.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, and 13-20 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea; and because the claim(s) as a whole, considering all claim 
As an initial matter, claims 1-1, and 13-20 are directed to methods for mining candidate itemsets based on the identifying target received data record in an uncertain database using calculating the time validity value and multiplication for support value of the candidate itemset, which fall under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, and abstract ideas (judicially recognized exceptions). 
Regarding independent claim 1, the claim recites language of: “for a particular candidate itemset in the candidate itemsets, identifying, by a processor from the received data records, at least one target data record in the uncertain database based on the particular candidate itemset in the uncertain database, the particular candidate item set including at least one candidate data item, and the at least one target data record including the at least one candidate data item in the particular candidate itemset;” “in response to the second time validity value of the particular candidate itemset being less than a predefined minimum time validity threshold, setting the particular candidate itemset and all other candidate itemsets in the candidate itemsets that are expanded itemsets of the particular candidate itemset as not having a status of high expected weighted itemset within a valid time;” and “in response to the second time validity value of the particular candidate itemset being not less than the predefined minimum time validity threshold, perform:…recording, by the processor, the particular candidate itemset as having the status of high expected weighted itemset within the valid time when the expected weighted support value of particular candidate itemset is not less than a product of a predefined minimum expected weighted threshold and a total quantity of the data records in the uncertain database” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally concepts performed in the human mind (e.g., an observation, evaluation, judgment, option, setting, etc.) but for the recitation of generic computer’s component(s) (e.g., “a processor”). That is nothing in the claim element precludes the step(s) for practically process being an abstract idea in the form of metal relationship(s). For example, the “identifying… an occurrence probability of the data item;” “setting…;” and “recording…..” steps in the context of this claim encompass to the user in using the form of mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mental human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Next, the steps of “calculating, by the processor, at least one first time validity value respectively corresponding to the at least one target data record based on the particular candidate itemset and a predefined time-decay factor;” “calculating, by the processor, a second time validity value of the particular candidate itemset according to a summation of the at least one first time validity value corresponding to the at least one target data record;” “calculating, by the processor, at least one itemset probability respectively corresponding to the at least one target data record, the at least one itemset probability being calculated based on at least one candidate occurrence probability of the at least one candidate data item;” “calculating an expected support value of the particular candidate itemset according to a summation multiplying, by the processor, the expected support value of the particular candidate itemset by an itemset weight of the particular candidate itemset, to calculate an expected weighted support value of the particular candidate itemset, the itemset weight of the particular candidate itemset being obtained based on at least one predefined weight of the at least one candidate data item in the candidate itemset, the at least one predefined weight being associated with a user” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mathematical relationships and calculations (e.g., multiplying/multiplication) but for the recitation of generic computer’s component(s). That is nothing in the claim elements preclude the step(s) for practically process being an abstract idea in the form of mathematical calculations. For example, the “calculating …” and “multiplying… in the candidate itemset” steps in the context of this claim encompasses to the user in using the form of mathematical calculations (see MPEP 2106.04(a)(2) Part II).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical calculations and relationships but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Similar analysis to independent claims 14 and 18, respectively.
This judicial exception is not integrated into a practical application. In particular, the claims only recite one additional element(s), e.g., using a processor, and/or a memory to perform the above indicated “receiving…”, “identifying…”, “calculating…”, “multiplying…”, “setting…”, “performing…”, and “recording…” steps. The processor and memory in the claims are recited at a high-level of generality (i.e., as a generic receiving data records stored in an uncertain database, each one of the data records stored in the uncertain database including at least one data item and at least one occurrence probability of the at least one data item, data items included in the data records being grouped into a plurality of candidate itemsets, each one of the candidate itemsets including a different combination of one or more of the data items;” and “sending, by communication circuitry to a terminal device associated with the user, a recommended content selected from one or more of  the candidate itemset that are recorded as having the status of high expected weighted itemset within the valid time” are a generic computing functions for data receiving and transmitting between the user’s terminal device and the communication circuitry via network with data records stored in the uncertain database and a recommended content which represents an insignificant extra solution as additional activity based on determining the candidate itemset as having the high expected weighted itemset within the valid time as simple observing that do not integrate the abstract idea into a practical application of how to perform data processing so that it does not impose any meaningful limits on practicing the abstract idea. 
(Similar analysis to independent claims 14 and 18, respectively).
Independent claims 1, 14, and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and/or memory in the obtaining, calculating, receiving data records stored in an uncertain database, each one of the data records stored in the uncertain database including at least one data item and at least one occurrence probability of the at least one data item, data items included in the data records being grouped into a plurality of candidate itemsets, each one of the candidate itemsets including a different combination of one or more of the data items;” and “sending, by communication circuitry to a terminal device associated with the user, a recommended content selected from one or more of  the candidate itemset that are recorded as having the status of the high expected weighted itemset within the valid time”.  This concept represents an insignificant extra solution activity.  These claim limitations generally describe the data processing is performed on the data records stored in the database and candidate itemset when the itemset is determined as having the status of the high expected weighted itemset within the valid time.  Thus, taken alone, the additional elements dot not amount to significantly more than mere instructions to apply the exception using a generic computer’s components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Looking at the limitations as an ordered 
For the at least above reasons, independent claims 1, 14, and 18 are not patented eligibility.

Claims 2-11, 13, 15-17, and 19-20 depend on independent claim 1, 14 and 18 and include all the limitations of claim 1, 14, and 18.  Therefore, claims 2-11, 13, 15-17, and 19-20 recite the same abstract idea of identifying, determining, or the like for determining itemset as the candidate for output within the valid time being performed in the mind and mathematical relationship, and the analysis must therefore proceed to Step 2A Prong Two.
Claim 2 recites the additional limitation of the “calculating a particular time validity value of a particular target data record based on the predefined time-decay factor, a current time, and an occurrence time of the particular target data record.”  The additional elements represent a further mathematical relationships and calculations for time(s) validity values. In a claim limitations, under its broadest reasonable interpretation, cover performance of the limitations in the mathematical calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract idea.  
The claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to 

Claim 3 recites the additional limitations of “calculating the particular time validity value…” using mathematical formula/equation, which does not to amount to significantly more than the judicial exception as abstract idea grouping as “Mathematical Concepts”. For these reasons, the additional elements in the indicated dependent claims are considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
The claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of mathematical formula/equation for determining a time validity value of the data record represent a further mathematical relationships.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical calculating but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. This additional step is considered 

Claim 4 recites the additional limitation of “…calculating an itemset probability corresponding to the particular target data record based on a product of the at least one candidate occurrence probability” which is not integrated into a practical application.  The additional element represents a further mathematical process step of calculating the probability of the data record.  In a claim limitation, under its broadest reasonable interpretation, convers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract idea.  
The claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. This additional step is considered an abstract idea (mathematical process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mathematical process step) is not sufficient to amount to significantly more than the judicial exception. Claim 4 is not patent eligible.

obtaining at least one weight of the at least one candidate data item of the particular candidate itemset from a predefined weight table” and “obtaining the gross weight of the at least one candidate data item of the particular candidate itemset”, which are not integrated into a practical application. The additional elements represent a further mental process steps of mentally obtaining the weight and gross weight of candidate data item. In a claim limitation, under its broadest reasonable interpretation, convers performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea.  Next, the additional limitation of “dividing the gross weight of the at least one candidate data item of the particular candidate itemset by a quantity of the at least one candidate data item of the particular candidate itemset, to obtain the itemset weight of the candidate itemset” which is not integrated into a practical application. The additional elements represent a further mathematical relationships and calculations, e.g., division for dividing the weight of the data item. In a claim limitations, under its broadest reasonable interpretation, cover performance of the limitations in the mathematical calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract idea.  
The claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental 

Claim 6 recites the additional limitation of “identifying one or more 1-item itemsets in the uncertain database…;” “obtaining one or more extended itemsets…;”  and “sequentially arranging the obtained one or more extended itemsets…;” and “…is recorded as having  to have the status of high upper bound expected weighted itemset within the valid time …” which represent further mental process steps, under its broadest reasonable interpretation, convers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea.  
The claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of determining as set forth above 2A Prong Two.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claim 6 is not patent eligible.

Claims 7-8 recite the additional limitations of “sorting the identified one or more 1-item itemsets…”, which represents further mental process steps, under its broadest reasonable interpretation, convers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea.  
The claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents an insignificant extra solution activity. This additional limitation generally describes the sorting data (e.g., itemset) that is well-understood, routine, conventional activity to a skill artisan in the relevant technical field, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Thus, these additional limitation and/or element are considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  Thus, claims 7-8 are not patent eligible.

Claim 9 recites the additional limitations of “an itemset weight of a particular itemset in the database is not greater than an itemset weight of a subset of the particular itemset, and each data item in the subset of the particular itemset is included in the particular itemset.” This judicial is not integrated into a practical application. The additional elements represent as definition of the item weight and each data item having the particular itemset, under its broadest reasonable interpretation, convers performance of the limitations in insignificant more than abstract idea.
Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Claim 9 is not patent eligible.

Claims 10-11 recite the additional limitation of an expected support value of a particular itemset in the database is not less than an expected support, value of a superset of the particular itemset, and each data item in the particular itemset is included in the superset of the particular itemset, and an expected weighted support value of a particular itemset in the database is not less than an expected weighted support value of a superset of the particular itemset, and each data item in the itemset is included in the superset of the itemset. This judicial is not integrated into a practical application.  The additional elements represent a further mental process step of 
The claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an expected support value of a particular itemset in the database is not less than an expected support, value of a superset of the particular itemset, and each data item in the particular itemset is included in the superset of the particular itemset. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. An additional abstract idea (mental process step) is not sufficient to amount to significantly more than the judicial exception. Claims 10-11 are not patent eligible.

Claim 13 recites the additional limitation of “pushing the recommended content to the terminal device that logs into an application using a user account of the user”, which represents an insignificant extra solution activity pushing the content logs application as general function to the user’s device having user’s account that are well-understood, routine, and conventional to a skill artisan in the relevant field since e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  Thus, taken alone, the additional elements dot not amount to significantly more than the above-identified judicial exception. 
The claim also include additional element, e.g., “the terminal device”, which is sufficient to amount of insignificantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. The additional element of the terminal device as known as conventional computer used for transferring the data (e.g., pushing the content). Such that is not sufficient to amount to significantly more than the judicial exception. Claim 13 is not patent eligible.
Regarding claims 15-17, and 19-20, the claims are essentially the same or at least similar recitation as claims 2-13 except that they set forth the claimed invention as an apparatus and medium rather than a method respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 2-13

For at least above reasons, claims 1-11, 13-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.

Allowable Subject Matter
Claims 1-11, and 13-20 would be allowable if the claims MUST overcome the 35 U.S.C. 101 rejections set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
combined limitations considered as a whole include: "multiplying, by the processor, the expected support value of the particular candidate itemset by an itemset weight of the particular candidate itemset, to calculate an expected weighted support value of the particular candidate itemset, the itemset weight of the particular candidate itemset being obtained based on at least one predefined weight of the at least one candidate data item in the particular candidate itemset, the at least one predefined weight being associated with a user;” and “recorded, by the processor, the particular candidate itemset as having the status of high expected weighted itemset within the valid time when the expected weighted support value of the particular candidate itemset is not less than a product of a predefined minimum expected weighted threshold and a total quantity of the data records in the uncertain database." (see Spec., pars. [0004, 6], [0030-32], [0069, 73], and [0077-81])
The above indicated limitations combine together with the other limitations of the independent claim 1 (similar to claims 14 and 18) are novel and non-obvious over the prior art of record. The dependent claims 2-11, 13, 15-17, and 19-20, being definite, enabled by the specification, and further limiting to the independent claims 1, 14 and 18 are also allowable.

Response to Arguments
Referring to claim rejections under 35 U.S.C. 101, the Applicant’s arguments filed on 04/09/2021 (see Remarks, pages 15-19) have been fully considered but are not 
Regarding claim 1, even though the Applicant added limitations: “data items included in the data records being grouped into a plurality of candidate itemsets, each one of the candidate itemsets including a different combination of one or more of the data items”, “in response to the second time validity value of the particular candidate itemset being less than a predefined minimum time validity threshold, setting the particular candidate itemset and all other candidate itemsets in the candidate itemsets that are expanded itemsets of the particular candidate itemset as not having a status of high expected weighted itemset within a valid time; in response to the second time validity value of the particular candidate itemset being not less than the predefined minimum time validity threshold, performing:…” the steps of “calculating…”, “multiplying…”, “recording…”, “sending…”, and replacing the “determining…” by “recording…”, the amended limitations are not sufficient to amount to significantly more than the judicial exception. The “setting…” and “performing…” steps present as the mentally processes that falls in “Mentally Processes” grouping of abstract idea (see MPEP 2106.04).  The “receiving data record” with the additional amended limitation “data items included in the data records being grouped into a plurality of candidate itemsets, each one of the candidate itemsets including a different combination of one or more of the data items” represents an insignificant extra solution activity. These claim limitations generally describe the received data records processing stored in the database with the data items include in the data e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
	For the at least above reason(s), the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/Jessica N Le/Examiner, Art Unit 2169  
   
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169